Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-6-1995

United States v Koreh
Precedential or Non-Precedential:

Docket 94-5408




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"United States v Koreh" (1995). 1995 Decisions. Paper 183.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/183


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                             No. 94-5408



                    UNITED STATES OF AMERICA

                                 v.

                           FERENC KOREH,
                                           Appellant



         On Appeal from the United States District Court
                 for the District of New Jersey
                  (D.C. Civil No. 89-cv-02544)



                   Argued:    February 28, 1995

                Before: SLOVITER, Chief Judge,
                NYGAARD and McKEE, Circuit Judges

                      (Filed July 6, 1995)


Judd Burstein   (Argued)
New York, New York 10022

          Attorney for Appellant

Susan L. Siegal (Argued)
Michael D. Bergman
United States Department of Justice
Office of Special Investigations
Washington, D.C. 20530

James B. Clark, III
Office of United States Attorney
Trenton, NJ 08608

          Attorneys for Appellee
                       ___________________

                      OPINION OF THE COURT
                         ____________________


SLOVITER, Chief Judge.


           Appellant Ferenc Koreh appeals from the district

court's order granting summary judgment to the United States on

three counts of its complaint revoking Koreh's naturalization and

requiring the return of his certificate of naturalization.    The

United States based its lawsuit on conduct by defendant of a

different order than the direct involvement in physical

atrocities that has characterized many other denaturalization

cases.   The legal principles, nonetheless, are equally

applicable.

                                  I.
                   Facts and Procedural History

           Koreh was born on September 4, 1909 in Sepsimagyaros,

Northern Transylvania, an area that moved between Romania and

Hungary but which was part of Hungary in 1940, when most of the

events relevant to this case began.    As did the district court we

rely only on facts that the parties do not dispute.1   Because the

relevant facts are set forth in detail in the district court's

comprehensive published opinion, see United States v. Koreh, 856
F. Supp. 891 (D. N.J. 1994), we repeat only those essential to

our holding.
1
 . At the summary judgment stage a court must give the benefit
of all inferences to the non-moving party. See Erie Telecomms.,
Inc. v. City of Erie, 853 F.2d 1084, 1093 (3d Cir. 1988). In
order to determine which material facts are not in dispute, this
court conducts an independent review of the record. See Bechtel
          Hungary was the site of virulent anti-Semitism during

the late 1930s and early 1940s.   In 1938, shortly after Nazi

Germany annexed Austria and established a common border with

Hungary, the Hungarian Parliament passed its first major piece of

anti-Semitic legislation.   See Act No. XV of 1938 To More

Effectively Safeguard the Balance of Social and Economic Life,

Budapesti Közlöny, May 29, 1938, at 132-44; App. at 1620-52.    The

legislation limited the proportion of Jews that could be employed

in the free professions (e.g. law, journalism, and the arts) and

in business enterprises with ten or more employees.    Id. at §§ 4,

7-8; App. at 1622-24.    This legislation was followed in 1939 by a

second law that attempted to define "Jewishness" in racial terms

and implemented further social and economic restrictions upon

Hungarian Jews.   See Act No. IV of 1939 Concerning Limitations on

the Economic and Political Expansion of Jews; App. at 1653-1706.

This law prevented Jews from obtaining Hungarian citizenship,

barred them from serving in public offices or holding significant

positions in the press, and further reduced the proportion of

Jews that could be employed in Hungarian businesses.   Id. at §§

3-21; App. at 1657-69.

          In September 1940, as a result of an agreement between

Hungary and Romania, Hungary annexed Northern Transylvania.
(..continued)
v. Robinson, 886 F.2d 644, 647 (3d Cir. 1989). Of course, a
defendant's attempt to characterize undisputed facts or to put
another spin on them does not constitute a genuine issue of
material fact.
Immediately after the annexation, the anti-Semitic legislation

that had been previously enacted by the Hungarian Parliament was

applied to the approximately 164,000 Jews living in Northern

Transylvania.    Under Hungarian law at the time, no newspaper

could publish without a government license.    App. at 435.   In the

fall of 1940, Koreh applied for and received a license from the

Hungarian Prime Minister's office to publish Szekely Nep, a

private daily newspaper in Northern Transylvania.

            After obtaining the license, Koreh became the

"Responsible Editor" of Szekely Nep.    The parties agree that

Koreh served as Responsible Editor at Szekely Nep from January

18, 1941 to April 19, 1942; from approximately August 1, 1942 to

August 29, 1942; and from October 24, 1942 to October 28, 1942.2

There is no dispute that during these periods, approximately

fifty-five anti-Semitic and/or anti-Allies articles appeared in

the pages of Szekely Nep.    Fifty-one of those articles were

unsigned.

            Koreh has admitted that he was aware that the paper had

to demonstrate an anti-Semitic profile to please the Germans and

the Hungarian government.    Although Koreh's byline appeared on

some of the anti-Semitic articles and the government produced

evidence of his extensive involvement in editorial decisions,


2
 . Although Koreh held the position until November 1944, he
contends that his tenure did not include the periods between
these intervals or extend beyond October 28, 1942, and we will so
assume for the purposes of this appeal.
referred to by the district court, Koreh disputes the

government's contentions that his duties included writing,

reading, editing and reviewing the paper's contents.    At oral

argument, counsel clarified Koreh's position as asserting that he

wrote articles but not the anti-Semitic articles.   For the

purposes of summary judgment, the government accepts that Koreh

did not write or edit any of these articles.   There is no

question, however, that the person holding the position of

Responsible Editor on the masthead was criminally and civilly

liable for all unsigned articles and for those for which the

author was unavailable.3   Moreover, Koreh concedes that he served

as an emissary between the paper and the government.

          His testimony at deposition was as follows:
          Q:   Well, besides getting the license, then what did
               you do at Szekely Nep?


3
 . The government contends Koreh told the staff what political
direction the paper should take and what they could and could not
publish. Although in his deposition Koreh made numerous
statements suggesting that he did have input into the paper's
editorial content, see App. at 735 (Q: You had to insure the
political contents of the paper; is that correct? A: Yes, you
can say so.), 738-39 (Q: How did you communicate; you just said
you told people what they could and couldn't publish, didn't you?
You are nodding, yes? . . . . Let the record reflect that Mr.
Koreh is nodding affirmatively.), at other points in his
deposition he minimized his involvement in the paper's editorial
policies. See App. at 713, 722, 726-27. The government's expert
evidence regarding the typical role of Responsible Editors in
Hungary may provide a basis to challenge Koreh's credibility on
this point, but such credibility determinations are inappropriate
at the summary judgment stage. See Torre v. Casio, Inc., 42 F.3d
825, 835 (3d Cir. 1994). For purposes of this appeal, we will
therefore assume that Koreh's input into the editorial process at
the newspaper was minimal.
          A:    Not too much.

          Q:    My question --

          A:    I was first man there, you know.

          Q:    What does that mean, you were first man there?

          A:    I was representing here and there. I went up to
                Budapest, I talked with politicians, with
                ministers, you know, about things how to behave,
                what to do, what kinds of articles they thought
                were useful, and so on, so, but I did not stay
                there, you know, to make the paper every day.

         Q:     Are you saying that you were the person that the
                government told [what] had to be in the paper?

         A:     No, but anyhow I talked very much with
                politicians, with other newspapermen, and about
                the whole situation. . . .

         Q:     So you discussed political issues with people in
                Budapest?

         A:     Certainly.

         Q:     And you discussed articles that should appear in
                Szekely Nep in Budapest?

         A:     No, we didn't discuss that.

    See App. at 721-22 (emphasis added).



          Koreh does not challenge the characterizations of these

fifty-five articles as either "anti-Semitic" or "anti-Allies,"

nor could he, as made clear by an objective review of the

unsigned articles appearing in Szekely Nep during the period for

which Koreh was legally accountable for them to the Hungarian

government.    See, e.g., App. at 1141 (Oct. 2, 1941: emphasizing

the "alien-character" of the Jews in Hungary); App. at 1140
(Oct. 2, 1941: discussing "the Jewish question" in Hungary); App.

at 1143 (Oct. 2, 1941: quoting a German publication which stated

that "a final solution may be achieved only by deporting Jewish

elements"); App. at 1190 (Oct. 31, 1941: referring to the works

of Jewish writers as "highly undesirable 'literature'"); App. at

1312 (Jan. 29, 1942: stating that "Jews must not be permitted to

plunder the people"); App. at 1473 (Aug. 12, 1942: referring to

Jews as "the enemies of our race, who have stampeded over our

bodies and continue to do so in their merciless plan to destroy

Hungarians"); App. at 1416 (Apr. 11, 1942: "There are still

others who say that we should not have harmed the Jews, but thank

God, today we are beyond these types of sentimentality"); App. at

1515 (Aug. 29, 1942: attacking the author of a book questioning

Hungarian anti-Jewish laws, and noting that the author "is

certainly unaware of that part of the Holy Scriptures in which

Jesus, the Lord, regarded Jewry not as his own race, but as a

'brood of vipers'").

          Many of the articles published by Szekely Nep combined

this anti-Semitic sentiment with anti-Allies rhetoric regarding

World War II.   See, e.g., App. at 1085 (July 24, 1941: discussing
the "New York Jewish plan" to destroy Germany); App. at 1320

(Jan. 31, 1942: "The Role of Jewish Capital in the Present World

War"); App. at 1328-30 (Feb. 15, 1942: article entitled "How the

World's Jews Forced the American People to Go to War," which

argued that "it was exclusively Jews who, by an irresponsible
representation of the facts, have incited the American people to

wage war against Japan"); App. at 1330 (Feb. 15, 1942: referring

to "President Roosevelt and the Jewish clique behind him," and

stating that "the Jews believe that they, as 'the chosen people,'

are destined to rule over all the other peoples of the earth, and

therefore they are willing to use any means to achieve this

end"); App. at 1321 (Jan. 31, 1942: discussing an alleged plan

for "Jewish world hegemony"); App at 1353 (Mar. 18, 1942:

"Washington, London and Moscow are waging a war in order to

establish Jewish world domination").

          In addition, Szekely Nep frequently coupled its strong

anti-Semitic tone with statements supporting or encouraging the

Hungarian government's steps to enact or to enforce various anti-

Jewish measures.   See, e.g., App. at 1402 (Apr. 9, 1942:

demanding that the Hungarian government "send the Jews packing

from the homes they continue to arrogantly occupy even today");

App. at 1115 (Aug. 29, 1941: "[I]n particular in the field of

commerce, we strive to permit the Jews the smallest possible room

to act, and to encourage Hungarian commerce to expand"); App. at

1416-17 (Apr. 11, 1942: calling for stricter rules against Jews

"in the areas of housing and purchasing"); App. at 1472 (Aug. 12,

1942: calling for the "purification" of Hungarians through

stricter enforcement of laws against those who serve as front men

for Jewish business owners); App. at 1486 (Aug. 14, 1942:

referring to Jews as "elements harboring alien interests and
driven by the desire of self-enrichment," and calling for legal

reform); App. at 1492 (Aug. 20, 1942: blaming Jews for the

overcrowding on trains and buses and applauding efforts taken by

the government to limit Jewish use of sleeping cars).

          In April 1941, the Hungarian Government enacted a

decree requiring all Jewish males to serve in a Forced Labor

Service to assist the Hungarian Army.   The implementation of that

decree between 1941 and 1944 led to the deaths of many Hungarian

Jews who were forced to work behind Hungarian lines on the

Eastern Front.   Also in 1941, Hungary ordered and implemented a

decree resulting in the deportation of between 17,000 and 18,000

Jews who were deemed "foreign" by the Hungarian government

because they could not prove their Hungarian citizenship.     These

"foreign" Jews, many of whom were from Northern Transylvania,

were deported to German-occupied Ukraine, where they were placed

in the custody of members of the German Schutzstaffel ("SS") and

subsequently executed.

          In August 1941, the Hungarian Government enacted

legislation copied from the Nazis barring marriages and sexual

relations between Jews and non-Jews.    See Act No. XV of 1941,
Amending and Protecting the Matrimony Act; App. at 1707-38.       The

law contained provisions attempting to define Jewishness, and

included criminal penalties to be applied to the participants and

to any officials who oversaw such marriages.
            In 1943, Koreh moved to Budapest and began working in

the Royal Hungarian Ministry of National Defense and Propaganda.

Koreh has admitted that he served as an officer in the

Information Section of the Ministry in 1943 and 1944.    See App.

at 189, 345, 358.    The Information Section was responsible for

"monitoring of the country's public opinion and provision of

accurate and objective information concerning matters of national

interest to organizations and institutions which have a formative

influence on public opinion."    App. at 1590.

            In March 1944, Nazi Germany occupied Hungary.   Shortly

thereafter, more than one hundred decrees related to Hungarian

Jews were issued.    These decrees included orders confiscating

Jewish property, relocating Jews to ghettos, restricting Jewish

movement and barring Jews from using public services.    Finally,

beginning in May 1944, the government began mass deportation of

Hungarian Jews to German labor and concentration camps.     Between

May 1944 and July 8, 1944, approximately 435,000 Hungarian Jews

were deported to Auschwitz death camp and other German labor and

concentration camps.

            After the German occupation of Hungary, Koreh assumed

the role of Responsible Editor of the government-owned periodical

Világlap.    Koreh's responsibilities at Világlap included review

of photographs and articles selected for publication and

supervision of the editorial staff.    In 1947, several years after

the war ended, Koreh was convicted of a war crime for his role as
a Responsible Editor of Világlap by the People's Court of

Hungary, and served seven months of his one-year sentence for the

conviction in prison.4   In addition, he also spent additional

time thereafter in a detention camp.

           In 1950, Koreh applied for and received a visa to the

United States under the Displaced Persons Act of 1948, Pub. L.

No. 80-774, ch. 647, 62 Stat. 1009 (1948), as amended by Pub. L.

No. 81-555, ch. 262, 64 Stat. 219 (1950) (the "DPA").    In

connection with his application, Koreh signed an affidavit

stating that he had never been a member of or participated in any

movement which is or has been hostile to the United States, and

that he had never advocated or assisted in the persecution of any

person because of race, religion or national origin.    That

affidavit was a prerequisite to the issuance of the visa and it

is those facts that the government has challenged in this

lawsuit.

           On March 8, 1956, the United States District Court for

the Eastern District of New York granted Koreh's petition for

naturalization and issued to him Certificate of Naturalization

No. 7516480.   In the ensuing years, Koreh has lived in the United

States, where he has worked as a writer, translator and

broadcaster for Radio Free Europe.     Koreh has also served as an

4
 . Koreh moved to expand the record in this court with material
allegedly showing that conviction was recently overturned by the
post-Communist government in Hungary, but because Koreh withdrew
his motion after government objection we have no evidentiary
basis for that assertion.
editor for various United States-based Hungarian publications,

and has hosted a weekly radio program in New York City on

Hungarian affairs.

          In 1982, the government interviewed Koreh regarding his

activities in Hungary during World War II.   At that time, Koreh

told the government about his position with Szekely Nep during

1941-42, his subsequent position with Világlap, and his charge

and conviction for war crimes in the People's Court of Hungary.

Koreh had not revealed this information at the time he applied

for his visa.

          In June 1989, the United States filed a nine-count

complaint against Koreh, later expanded to ten counts, seeking to

revoke Koreh's naturalized citizenship pursuant to 8 U.S.C. §

1451(a), inter alia, as "illegally procured" on the basis of an

invalid DPA visa.    The five counts relevant to this appeal allege

that Koreh's DPA visa was invalid because (Count I) he had

"assisted in the persecution" of Jews through his position at

Szekely Nep, a fact which rendered Koreh ineligible for a visa

under section 2(b) of the DPA; (Count II) he had "advocated

and/or assisted in the persecution" of Jews through his position

at Szekely Nep, a fact which rendered him ineligible for a visa
under section 13 of the DPA; (Count III) he had been a member of

or participated in "a movement hostile to the United States"

through his employment as a Press Officer in the Press Department

of the Hungarian Ministry of Propaganda in 1944, a fact which
rendered him ineligible for a visa under section 13 of the DPA;

(Count IV) his employment with the Hungarian Ministry constituted

"voluntary assistance" to enemy forces in their operations

against the United Nations and he was therefore not a "concern of

the International Refugee Organization," a fact which rendered

Koreh ineligible for a visa under section 2(b) of the DPA; (Count

X) he was a war criminal and was therefore not a "concern of the

International Refugee Organization," a fact which rendered Koreh

ineligible for a visa under section 2(b) of the DPA.5

          The government's motion for summary judgment was based

on those five counts and argued that the undisputed facts in the

case supported the conclusion that Koreh illegally procured his

citizenship.   After hearing oral argument on the government's

motion, the district court entered an order granting summary

5
 . In the remaining counts of the complaint, the government
alleged (Count V) that Koreh's DPA visa was invalid under section
10 of the DPA because Koreh had advocated or acquiesced in
activities contrary to civilization and human decency on behalf
of the Axis nations during World War II; (Count VI) that Koreh
unlawfully entered the United States by making willful
misrepresentations to the Displaced Persons Commission and the
United States Army Counter Intelligence Corps for the purpose of
obtaining admission; (Count VII) that Koreh gave false testimony
to Naturalization examiners and therefore was not a person of
good moral character as defined in 8 U.S.C. § 1101(f)(6), and was
therefore ineligible for naturalization under 8 U.S.C. §
1427(a)(3); (Count VIII) that Koreh's assistance in and advocacy
of persecution of Jewish civilians in Hungary demonstrated that
he was a not a person of good moral character and was therefore
ineligible for naturalization under 8 U.S.C. § 1427(a)(3); and
(Count IX) that Koreh illegally procured his citizenship by
willfully concealing and misrepresenting material facts in his
Application to File Petition for Naturalization and in his
Petition for Naturalization.
judgment to the government on Counts I, II and III of the

complaint.   The district court concluded that Koreh's activities

at Szekely Nep constituted "advocacy and assistance in

persecution" rendering him ineligible for a DPA visa under both

section 2(b) and section 13 of the DPA.   With respect to count

III, the district court concluded that Koreh's activities at

Szekely Nep constituted membership and participation in a

"movement hostile to the United States," rendering him ineligible

for a visa under section 13 of the DPA.   Because it held that

these three counts were sufficient to support the government's

denaturalization action, the district court declined to address

the arguments presented by the government based on counts IV or

X.   Koreh now appeals the district court's grant of summary

judgment to this court.

                                II.
                Jurisdiction and Standard of Review

           This court has jurisdiction over Koreh's appeal

pursuant to 28 U.S.C. § 1291.   We have plenary review over the
district court's order granting summary judgment.     Erie

Telecomms., Inc. v. City of Erie, 853 F.2d 1084, 1093 (3d Cir.

1988).

           We have previously noted the "two competing concerns"

at issue in denaturalization cases, United States v. Breyer, 41

F.3d 884, 889 (3d Cir. 1994), which have an impact on our review.

As acknowledged by the Supreme Court, "the right to acquire
American citizenship is a precious one, and . . . once

citizenship has been acquired, its loss can have severe and

unsettling consequences."   Fedorenko v. United States, 449 U.S.

490, 505 (1981).   Thus, the government "carries a heavy burden of

proof in a proceeding to divest a naturalized citizen of his

citizenship."    Costello v. United States, 365 U.S. 265, 269

(1961).    At the same time, however, courts require "strict

compliance with all the congressionally imposed prerequisites to

the acquisition of citizenship."    Fedorenko, 449 U.S. at 506.

These two factors combine to "reflect our consistent recognition

of the importance of the issues at stake--for the citizen as well

as the Government--in a denaturalization proceeding."    Id. at

507.

                                III.
                             Discussion

           Under Section 340(a) of the Immigration & Nationality

Act of 1952, as amended, the government may seek the revocation

of an order admitting a person to citizenship and the
cancellation of that person's certificate of naturalization if

such order and certificate "were illegally procured."    8 U.S.C §

1451(a).   In order to legally obtain a naturalization order and

certificate, an applicant must have resided in the United States

for at least five years after having been "lawfully admitted for

permanent residence."    See 8 U.S.C. §§ 1427(a)(1), 1429.   Lawful

admission requires entry pursuant to a valid immigrant visa.      See
Fedorenko, 449 U.S. at 515; Breyer, 41 F.3d at 889; United States

v. Kowalchuk, 773 F.2d 488, 493 (3d Cir. 1985) (in banc), cert.

denied, 475 U.S. 1012 (1986).

           As noted above, Koreh entered the United States under a

visa issued pursuant to the DPA.   At the time of Koreh's

application, a DPA visa was available only to persons of concern

to the International Refugee Organization (IRO).   DPA § 2(b), 62

Stat. at 1009.   The IRO Constitution provided that persons "who

can be shown to have assisted the enemy in persecuting civil

populations of countries" are not persons "of concern" to the

IRO.   See Constitution of the International Refugee Organization,

opened for signature Dec. 15, 1946, 62 Stat. 3037, 3051-52,

T.I.A.S. No. 1846.

           In addition, section 13 of the DPA provided, in part:
           No visas shall be issued under the provisions of this
           Act . . . to any person who is or has been a member of
           or participant in any movement hostile to the United
           States or the form of government of the United States,
           or to any person who advocated or assisted in the
           persecution of any person because of race, religion, or
           natural origin.


DPA § 13, 64 Stat. at 227 (emphasis added).   Thus, Koreh was not

eligible for his DPA visa if, prior to his obtaining the visa, he

(1) had "assisted the enemy in persecuting civil populations of

countries" within the meaning of the IRO Constitution, (2) had

"advocated or assisted in the persecution of any person because

of race, religion, or natural origin" within the meaning of

section 13 of the DPA, or (3) was or had been "a member of or
participant in a movement hostile to the United States or the

form of government of the United States," within the meaning of

section 13 of the DPA.

                                 A.
                      Assistance in Persecution

           We first consider whether the undisputed facts support

the district court's conclusion that Koreh "assisted in the

persecution" of Hungarian Jews through his activities at Szekely

Nep.6   In Fedorenko, the Supreme Court addressed the meaning of
the term "assistance in persecution" with respect to the validity

of a visa obtained under the DPA.     The Court held that an

individual's service as a concentration camp guard constituted

"assistance in persecution" even if that service was involuntary.

Id. at 512-13 n.34.   The Court recognized that "[o]ther cases may

present more difficult line-drawing problems," and suggested that

the proper focus is "on whether particular conduct can be

considered assisting in the persecution of civilians."    Id.

(emphasis in original).   It continued:
6
 . In this case, the district court saw no significant
difference between the phrases "to have assisted the enemy in
persecuting civil populations of countries" under the IRO
Constitution and "assisted in the persecution of any person
because of race, religion, or natural origin" under section 13 of
the DPA. See United States v. Breyer, 41 F.3d 884, 890 n.8 (3d
Cir. 1994) (noting similar purpose behind the two provisions).
We agree that these two standards have the same meaning for the
purposes of this case. We note, however, that section 13 also
barred the issuance of a DPA visa to persons who "advocated"
persecution. As discussed below, this "advocacy" standard
provides an independent basis for affirming the district court's
order.
                Thus, an individual who did no more than cut the
           hair of female inmates before they were executed cannot
           be found to have assisted in the persecution of
           civilians. On the other hand, there can be no question
           that a guard who was issued a uniform and armed with a
           rifle and a pistol, who was paid a stipend and was
           regularly allowed to leave the concentration camp to
           visit a nearby village, and who admitted to shooting at
           escaping inmates on orders from the commandant of the
           camp, fits within the statutory language about persons
           who assisted in the persecution of civilians.


Id.

           We have read Fedorenko as describing a "continuum of

conduct to guide the courts in deciding" how to apply the term

"assistance in persecution."   Breyer, 41 F.3d at 890.   Thus, the

term is to be applied on a case-by-case basis with reference to

the relevant facts presented in each case.

           In his brief, Koreh suggests that the mere publication

of anti-Semitic articles in a private newspaper cannot constitute

"assistance in persecution."   In particular, Koreh states that he

"challenge[s] the premise that propaganda assists persecution

merely by creating 'a climate of opinion.'"   Appellant's Brief at

47.   He contends that the district court's conclusion that the
publication of such propaganda necessarily assisted persecution

of Hungarian Jews is based upon a theory of causation

questionable under both tort and criminal law.

           In making such a contention, Koreh overlooks that this

case is not founded on causation theories of either tort or

criminal law.   The only issue is whether Koreh had satisfied the

congressionally-imposed prerequisites for acquiring citizenship.
          In any event, we unequivocally reject Koreh's

contention that the propaganda activities of Szekely Nep did not

"assist in the persecution" of Hungarian Jews.   It runs counter

to generations of history that attest to the maxim that the pen

is at least as mighty, if not mightier, than the sword.   That the

Nazi powers, and their cohorts, placed great confidence in the

power of the word is demonstrated by the emphasis they placed on

propaganda.   Indeed, in the Nuremberg trials in presenting the

charges against defendant Julius Streicher, publisher of an anti-

Semitic newspaper, the prosecution stated:

               It may be that this defendant is less directly
               involved in the physical commission of crimes
               against Jews. The submission of the prosecution
               is that his crime is no less the worse for that
               reason. No government in the world, before the
               Nazis came to power, could have embarked upon and
               put into effect a policy of mass extermination
               without having a people who would back them and
               support them. It was to the task of educating
               people, of producing murderers, educating and
               poisoning them with hate, that Streicher set
               himself. In the early days he was preaching
               persecution. As persecution took place he
               preached extermination and annihilation; and, as
               we have seen in the ghettos of the East, as
               millions of Jews were being exterminated and
               annihilated, he cried out for more and more.

                 That is the crime that he has committed. It is
               the submission of the prosecution that he made
               these things possible--made these crimes possible-
               -which could never have happened had it not been
               for him and for those like him. . . . The effect
               of this man's crimes, of the poison that he has
               injected into the minds of millions and millions
               of young boys and girls and young men and women
               lives on. He leaves behind him a legacy of almost
                a whole people poisoned with hate, sadism, and
                murder, and perverted by him.


Robert E. Conot, Justice at Nuremberg 384-85 (1983)(emphasis
added)(quoting from 5 International Military Tribunals (IMT),

Trial of the Major War Criminals 118 (1987)).

          When judgment was pronounced on Streicher, the War

Crimes Court stated, "[T]his defendant continued to write and

publish his propaganda of death.   Streicher's incitement to

murder and extermination at the time when the Jews in the East

were being killed under the most horrible conditions clearly

constitutes persecution on political and racial grounds in

connection with war crimes, and constitutes a Crime Against

Humanity."   Id. at 496 (quoting from 1 IMT 304) (emphasis added).

Although the underlying legal basis for the prosecution of

Streicher differed from the basis for this denaturalization case

against Koreh, the recognition of the nexus between propaganda

and persecution is no less applicable for that reason.

          In United States v. Sokolov, 814 F.2d 864 (2d Cir.
1987), cert. denied, 486 U.S. 1005 (1988), a case in which the

court upheld an order of denaturalization because of the

defendant's propaganda activities in writing pro-Nazi and anti-

Allies articles, the Court of Appeals for the Second Circuit held

that such propaganda activities clearly constituted advocating or

assisting "in the persecution of the Jews within the meaning of

section 13 of the DPA."   Id. at 874.   The court noted that

Webster's Dictionary defines "'persecution'" as "'the infliction
of sufferings, harm, or death on those who differ . . . in a way

regarded as offensive or meriting extirpation'" and as "'a

campaign having for its object the subjugation or extirpation of

the adherents of a religion.'"   Id.   The court stated that

notwithstanding the lack of any showing of actual persecution of

Jews resulting from Sokolov's articles, "such propaganda does

assist persecution by creating a climate of opinion in which such

persecution was acceptable," id., thereby facilitating their

persecution.    Thus it concluded that Sokolov, who had written

several anti-Semitic articles in German-occupied Russia,

"assisted persecution" by conditioning the Russian people into

accepting and carrying out the German anti-Jewish policies.       Id.

          The Sokolov court's analysis is apt here.    There is

evidence that Szekely Nep played a prominent role in calling for

Hungary's adoption of increasingly drastic anti-Jewish

restrictions.    During Koreh's tenure, Szekely Nep frequently

advocated anti-Semitic legislation and enforcement actions that

were more severe than those which had already been enacted by the

Hungarian Parliament.    Some of the measures supported by Szekely
Nep during 1941 and 1942 were eventually enacted when the German

government occupied Hungary in 1944.

          There was ample basis in the undisputed facts for the

district court to conclude that Koreh's involvement in the

publication of anti-Semitic articles by Szekely Nep assisted in

the persecution of Hungarian Jews by fostering a climate of anti-
Semitism in Northern Transylvania which conditioned the Hungarian

public to acquiesce, to encourage, and to carry out the

abominable anti-Semitic policies of the Hungarian government in

the early 1940s.

                                 B.
                      Advocacy of Persecution

          Moreover, we note that under section 13 of the DPA

Koreh was ineligible for a visa if he "advocated or assisted in

the persecution of any person because of race, religion, or

natural origin."    See 64 Stat. at 227 (emphasis added).   Such

advocacy by Koreh provides an independent basis to affirm the

district court's order of denaturalization.

          There can be no dispute that the articles published in

Szekely Nep during Koreh's tenure advocated the persecution of

Hungarian Jews.    Thus, even if Koreh were able to demonstrate

that no actual persecution was caused by the articles published

in Szekely Nep, he would still have been ineligible for a DPA

visa under section 13 as in Sokolov for having advocated such

persecution in the pages of Szekely Nep.    Koreh does not contest

that principle of law nor does he deny that Szekely Nep advocated
such persecution.    Instead he seeks to deflect the legal effect

of the district court's factual and legal conclusions by

disclaiming personal responsibility.

                                 C.
        The "active and personal participation" argument
           Koreh's effort to avoid the inevitable conclusion to

which the undisputed facts led the district court is principally

concentrated in his argument that he "did not actively or

personally commit any acts of oppression."   Appellant's Brief at

22.   The difficulty with Koreh's argument is that it would

require us to rewrite the statute.

           Koreh contends that in non-death camp cases courts

should require a showing that a defendant personally participated

in the acts of persecution.   He notes that while courts have

frequently found that armed concentration camp guards have

"assisted in persecution" regardless of whether they personally

committed any acts of oppression, see, e.g., Breyer, 41 F.3d at

890; United States v. Schmidt, 923 F.2d 1253, 1259 (7th Cir.),

cert. denied, 502 U.S. 921 (1991), they have been reluctant to

apply a similar standard in non-death camp cases.   Thus, Koreh

reasons, even if the anti-Semitic articles in Szekely Nep

constitute "advocacy or assistance in persecution" of Hungarian

Jews, the government must still demonstrate that he took an

active role in the publication of those articles.

           In support of his argument, Koreh relies heavily on

United States v. Sprogis, 763 F.2d 115 (2d Cir. 1985).     In

Sprogis, the Court of Appeals for the Second Circuit affirmed a

district court's dismissal of the government's denaturalization

action on the ground that the government had presented

insufficient evidence to support the conclusion that the
defendant had assisted in the persecution of Jews while serving

as a policeman in Nazi-controlled Latvia.   The court stated that

although the defendant had been present at the police station

during the detention of nine Latvian Jews and had allowed their

incarceration to continue, "these were not acts of oppression."

Id. at 122. The Sprogis court continued:
          There is no clear evidence that he made any decision to
          single out any person for arrest and persecution or
          that he committed any hostile act against any
          persecuted civilian. Sprogis' passive accommodation of
          the Nazis, like that of so many other civil servants
          similarly faced with the Nazis' conquest of their
          homelands and the horrors of World War II, does not, in
          our view, exclude him from citizenship under the DPA.
          To hold otherwise would require the condemnation as
          persecutors of all those who, with virtually no
          alternative, performed routine law enforcement
          functions during Nazi occupation.


Id. at 122-23.

          While we might have drawn the line between "passive

accommodation" and "assistance in persecution" differently than

did the Sprogis court, we note that in a case shortly thereafter,

Maikovskis v. INS, 773 F.2d 435 (2d Cir. 1985), cert. denied, 476

U.S. 1182 (1986), the same court sustained deportation of a

former Latvian police chief who, on orders of the German

authorities, had directed his police to assist the German

soldiers in mass arrests and the burning of a village.   Id. at
438.   The court did not cite its own Sprogis decision decided

earlier the same year.7

7
 . The government argues, and the district court agreed, that
Sprogis is not good law because the Second Circuit's decision in
            The language in other denaturalization cases on which

Koreh relies for his proposed "personal participation"

requirement provides little persuasive precedent.    In United

States v. Kairys, 782 F.2d 1374 (7th Cir.), cert. denied, 476

U.S. 1153 (1986), the court affirmed a district court's order

revoking the citizenship of a defendant who served as an armed

guard at a Nazi labor camp in Poland.    Thus the statement that

"in cases not involving armed guards such as defendant, a showing

of personal involvement in persecutions may be necessary," id. at

1378 (emphasis added), is not only dictum, but equivocal dictum

at best.

            Inexplicably, Koreh continuously refers to language in

the dissenting opinion in United States v. Kowalchuk, 773 F.2d

488, 513 (3d Cir. 1985) (in banc), cert. denied, 475 U.S. 1012

(1986).    This court, in banc, affirmed the order of

denaturalization, concluding that the defendant was ineligible

for a DPA visa because (1) he had voluntarily assisted enemy

forces during World War II in their operations, and (2) he made

willful material misrepresentations in his application for a DPA



(..continued)
United States v. Sokolov, 814 F.2d 864, 874 (2d Cir. 1987), cert.
denied, 486 U.S. 1005 (1988) effectively rejected Sprogis. Koreh
responds that because Sokolov "voluntarily wrote anti-Semitic
articles," his role was different from Sprogis's role of "passive
accommodation." We need not decide whether the cases are
consistent because Koreh's conduct was more analogous to
Sokolov's and, in any event, we find the analysis in Sokolov more
persuasive.
visa.   Id. at 498.   Had this court been persuaded by the

dissent's view, patently the outcome would have been different.

           This is not a case in which the government bases its

claim of "assistance in or advocacy of" persecution on Koreh's

mere membership in an organization.    Thus again, the language in

Laipenieks v. INS, 750 F.2d 1427 (9th Cir. 1985), where the court

stated that under the Holtzman Amendment8 the government must

"provide proof of personal active assistance or participation in

persecutorial acts before deportability may be established"

rather than "mere acquiescence or membership in an organization,"

id. at 1431-32, was not made in a factually analogous situation.

The same is true of the dictum in Maikovskis, 773 F.2d at 446,

where the court did uphold deportability, and in its discussion

merely noted that "an alien's inactive membership in an

organization bent on politically-based persecution" or "his

tangential provision of services to such an organization" might

be insufficient to support deportation.

           Indeed, there is also dictum on Koreh's "personal

participation" argument that goes in the other direction.    For

example, in Schellong v. INS, 805 F.2d 655 (7th Cir. 1986), cert.
denied, 481 U.S. 1004 (1987), another Holtzman Amendment case


8
 . The Holtzman Amendment to the Immigration and Nationality Act
permits deportation of any alien who, under the direction of or
in association with the Nazi regime or any regime allied with it,
"ordered, incited, assisted, or otherwise participated in the
persecution of any person because of race, religion, national
origin, or political opinion." 8 U.S.C. § 1182(a)(3)(E)(i).
upholding deportability, the Seventh Circuit explicitly rejected

the requirement that personal, active involvement in the

persecution is required to constitute "assistance in

persecution."    The Schellong court noted that insofar as Sprogis

and Laipenieks hold "that personal involvement in atrocities is

necessary to have assisted in persecution for purposes of the DPA

or the Holtzman Amendment, they conflict with Fedorenko."    Id. at

661.   The Schellong court, as did this court in Breyer, 41 F.3d

at 890, and the Second Circuit in Maikovskis, 773 F.2d at 446-48,

endorsed a more flexible rule, determining the nature of

"assistance in persecution" on a case-by-case basis, as suggested

in Fedorenko.    See 449 U.S. at 512-13 n.34.

          In any event, the only issue before us is whether the

facts of this case support the conclusion that Koreh assisted in

or advocated persecution of the Jews, the statutory standard.

There need be no personal participation by the defendant in the

commission of physical atrocities.

          Despite Koreh's contentions to the contrary, the

undisputed facts of this case demonstrate that Koreh did, in

fact, personally participate in the activities that are the

subject of the government's denaturalization claim.    While the

issue of Koreh's involvement in the editorial process at Szekely
Nep remains in dispute, there is no dispute that Koreh sought and

obtained from the Hungarian government the license to publish

Szekely Nep.    That license, as Koreh concedes, was necessary
under Hungarian law to permit the newspaper to publish.    Indeed,

his act of obtaining and maintaining the license for Szekely Nep

enabled the publication of the newspaper to occur and ensured

that its anti-Semitic message would be carried throughout its

distribution area in Northern Transylvania.   Koreh's actions in

connection with the newspaper therefore cannot fairly be

characterized as one of "passive accommodation."   Rather, Koreh

took affirmative acts that were no less influential to the spread

of Szekely Nep's anti-Semitic message than the actions of those

who personally edited and wrote the articles that appeared in the

newspaper.   Thus, even if we were to require some degree of

active personal participation from defendants in non-death camp

cases, Koreh's undisputed actions in this case would satisfy that

requirement.   It would be ironic indeed were we to hold that some

mere writer were to have responsibility for the contents of the

propaganda spewed out month after month by Szekely Nep but that

someone without whom the paper could not be published can evade

such responsibility.   It is simply unacceptable to equate Koreh's

responsibility with that of a typesetter, as Koreh's counsel

sought to do at argument.

          We conclude that the undisputed facts of this case

demonstrate that Koreh's activities at Szekely Nep during 1941
and 1942 constituted both assistance in the persecution of

civilians under the IRO and the "advoca[cy] or assist[ance] in

the persecution of any persons because of race, religion, or
national origin" under section 13 of the DPA.       Koreh was

therefore ineligible for a DPA visa, and his citizenship was thus

"illegally procured" under 8 U.S.C. § 1451(a).

                               D.
                        Movement Hostile

          As an alternate basis for its grant of summary

judgment, the district court determined that Koreh was also

ineligible for a visa under section 13 of the DPA because his

activities at Szekely Nep constituted membership and

participation in a "movement hostile to the United States."           As

precedent, the district court relied on two cases.       One was the

Second Circuit's holding in Sokolov that Sokolov's writing anti-

Semitic articles "amounted to a participation in a 'movement . .

. hostile to the United States.'"    See 814 F.2d at 874.       The

other was the district court's holding in Marschalko v.

Shaughnessy, Civ. No. 63-138 (S.D.N.Y. Mar. 9, 1951), App. at

1775-86, approving the INS's conclusion that an individual who

had been a writer for a semi-official publication of the

Hungarian government during the war, and who wrote anti-American,

anti-Semitic and pro-Nazi articles, was ineligible for a DPA visa

because he had "participated in a movement. . . which was

'hostile to the United States.'"    App. at 1786.

          Although the word "movement" may not ordinarily be

associated with a newspaper, Koreh's argument does not stand on

that technical ground, and the application of the word for
purposes of the relevant statute has been broad.   Koreh argues

instead that unlike the newspapers in Sokolov and Marschalko,

which were directly affiliated with Axis governments,9 Szekely

Nep was a "civilian newspaper" and therefore it should not be

deemed a "movement hostile to the United States" despite its

anti-Allies political stance.10

          However, the premise for the government's

denaturalization claim is that Koreh was not eligible for DPA

status, which was the basis of his visa.   The government has

produced uncontested evidence that during the early 1950s, when

Koreh got his visa, the United States Displaced Persons

Commission (DPC) frequently denied DPA status to persons

associated with private and semi-private newspapers that had

published anti-American propaganda in Axis nations during World

War II because they were deemed members of movements "hostile to

the United States."   See, e.g., App. at 1613 (denying admission

to editor of newspaper in Hungary during 1942 because "[t]he

position . . . would necessitate support and compliance with the

9
 . In Sokolov, the paper was a publication directly controlled
and operated by the German army. 814 F.2d at 867. In
Marschalko, the paper was characterized as a "semi-official organ
of the Hungarian government." App. at 1778.
10
 . In light of the articles referred to in the text supra,
Koreh does not dispute, nor could he, that Szekely Nep espoused
anti-American views and pro-Nazi philosophy during Koreh's
tenure. See, e.g., App. at 1195-1204 (article entitled
"Roosevelt-The Emperor of the World"); App. at 1327-35 (article
entitled "How the World's Jews Forced the American People to Go
to War").
directives of the Hungarian Government in power in 1942"); App.

at 1614 (denying admission to person who admitted association

with newspaper published under Nazi supervision that demonstrated

"pro-Nazi sentiment"); App. at 1615 (denying admission to woman

whose husband was editor-in-chief of rightist German newspaper

and wrote anti-Allies and anti-Jewish articles in Hungarian

newspaper).

          This evidence clearly supports the government's

position, accepted by the district court, that Szekely Nep

constituted a "movement hostile to the United States" for DPA

purposes.11   The DPC decisions demonstrate that the DPC's focus

was on the sentiment expressed in the newspapers, not the formal

institutional association of the newspaper.   Insofar as the DPC

decisions suggest that some connection with an Axis government is

required, see, e.g., App. at 1614, the record shows both that

Szekely Nep received some degree of editorial direction from the

Hungarian government and that Szekely Nep could not have operated

without a government license.   We therefore conclude that Szekely

Nep constituted a "movement hostile to the United States" for the

purposes of section 13 of the DPA.

          We must then consider Koreh's attempt to distinguish

Sokolov and Marschalko on the ground that those defendants

11
 . Of course, the DPC decisions are not dispositive of our
interpretation of the "movement hostile" language. Instead they
undermine Koreh's suggestion that for DPA status there was a
clear distinction between private and public newspapers which
published anti-American, pro-Nazi articles.
personally advocated Nazism or anti-Semitism by writing articles

in official or semi-official newspapers.   He argues, as he did in

connection with the "assistance" and "advocacy" grounds for

denaturalization, that the degree of his personal involvement in

the publication process is a disputed issue of material fact.

Koreh contends that "participation or membership" must be

construed to take into account the degree of a defendant's

involvement in the organization, in order that those tangentially

affiliated with a movement deemed hostile to the United States

(such as a janitor, a sportswriter, etc.) would not be barred by

section 13.

          In most cases involving the "movement hostile" prong of

the DPA, there is little question that the defendant participated

actively in actions deemed hostile to the United States.     See,

e.g., Breyer, 41 F.3d at 890-91 (defendant's voluntary service in

Nazi concentration camp guard unit constituted membership in a

movement hostile to the United States); Kowalchuk, 773 F.2d at

497 n.11 (suggesting that defendant's voluntary service in

Ukrainian militia organized by the Nazis constituted membership

in a movement hostile to the United States).   That does not mean

that those whose actions were of a different order do not also

fall within the statutory prescription.

          We find particularly persuasive the decision of Judge

Bechtle in United States v. Osidach, 513 F. Supp. 51 (E.D. Pa.
1981) that "membership in a movement hostile to the United
States" required only willing membership in such an organization

"without proof of personal participation in acts of persecution."

Id. at 72.   As that court pointed out, the plain language of

section 13 contains no requirement that a defendant personally

participate in any hostile acts committed by the movement, and

the legislative history suggests that Congress sought to exclude

all "members" of such groups, regardless of the degree of their

participation.   Id. at 73-75.   This led it to conclude that

"[t]he only qualifying restriction as to willing membership does

not go to the type or personal degree of membership but, rather,

to the type of movement in which a person is a member."   Id. at

74.12   It is unlikely that Congress, which enacted the DPA in

part to assist the victims of Nazi persecution, wanted to extend

the DPA's benefits to persons who were voluntary members of

movements that assisted in that persecution.13

           There is no dispute that Koreh voluntarily assumed the

position as Responsible Editor of Szekely Nep.    In light of our

12
 . Relying upon this conclusion, the Osidach court concluded
that an individual who was a voluntary member of the Ukrainian
police from 1942-44 was a member of a movement hostile to the
United States because those police assisted the Germans during
the war, regardless of whether he personally participated in any
acts of persecution. 513 F. Supp. at 78-79, 96.
13
 . While no courts have directly addressed the issue, at least
one other court of appeals has implicitly accepted the Osidach
court's interpretation of the provision. See Laipenieks v. INS,
750 F.2d 1427, 1431 (9th Cir. 1985) (noting that in a deportation
action, unlike a denaturalization action involving the DPA, "more
than willing membership in a movement is required to establish
deportability").
conclusion that the newspaper constituted a "movement hostile to

the United States," we will also affirm the district court's

conclusion that Koreh was ineligible for a visa under the

"movement hostile" provision of section 13 of the DPA.14

                                E.
                              Laches

           Koreh unsuccessfully argued that the government's claim

was barred by laches because it was investigating this case in

1982 but failed to file a complaint until 1989.   The elements of

laches are (1) lack of diligence by party against whom the

defense is asserted and (2) prejudice to the party asserting the

defense.   Waddell v. Small Tube Prods., Inc., 799 F.2d 69, 74 (3d

Cir. 1986).   Koreh apparently contends that the delay in bringing

the denaturalization action was inexcusable, and that he suffered

prejudice due to the delay.

           The government argues that laches is unavailable in a

denaturalization proceeding and that its use as a defense in such

a case is unprecedented.   This court has not yet decided that

issue.   In Costello v. United States, 365 U.S. 265, 281 (1961),
14
 . We note that the district court's conclusion on this issue
could also be affirmed by relying upon the alternative grounds
advanced by the government: Koreh's position in the Information
Section of the Royal Hungarian Ministry of National Defense and
Propaganda during 1943-44. Koreh does not dispute that he
voluntarily assumed this governmental position, and there is
little question that the Ministry, as an organ of the Hungarian
Axis government during World War II, constituted a "movement
hostile to the United States" for the purposes of section 13 of
the DPA. Because there are ample other bases to affirm, we need
not rely on a ground not reached by the district court.
the Supreme Court acknowledged that some federal courts have held

that "laches is not a defense against the sovereign," but because

the Court concluded that the laches claim in that case would fail

on its merits, it did not decide whether the defense was

applicable in a denaturalization proceeding.   Id. at 282-84.

          The government points to Fedorenko, a later case, where

the Supreme Court noted that "district courts lack equitable

discretion to refrain from entering a judgment of

denaturalization against a naturalized citizen whose citizenship

was procured illegally or by willful misrepresentation of

material facts."   449 U.S. at 517.   Although the Fedorenko Court

was not discussing the availability of a laches defense, the

government reasons that this language bars such a defense because

laches involves the use of a district court's "equitable

discretion."   The government also cites several decisions by

federal district courts holding that a laches defense is not

available in a denaturalization proceeding.    See, e.g., United

States v. Schmidt, No. 88 C 9475, 1990 WL 6667, at *10 (N.D. Ill.

Jan. 3, 1990), aff'd, 923 F.2d 1253 (7th Cir.), cert. denied, 502

U.S. 921 (1991); United States v. Schuk, 565 F. Supp. 613, 615
(E.D. Pa. 1983); see also United States v. Kairys, 600 F. Supp.

1254, 1264 (N.D. Ill. 1984), aff'd, 782 F.2d 1374, 1384 (7th

Cir.) (noting on appeal that the court need not reach the issue

because the defendant did not meet the burden of proving laches),

cert. denied, 476 U.S. 1153 (1986).
           Under the facts of this case, we need not resolve the

question of the availability of a laches defense to a

denaturalization action.   We agree with the district court that

even if such a defense were available, Koreh has failed to

establish the elements required to maintain the defense.      A party

asserting the defense of laches has the burden of establishing

the elements of the defense.   See EEOC v. Great Atlantic &

Pacific Tea Co., 735 U.S. 69, 80 (3d Cir.), cert. dismissed, 469

U.S. 925 (1984).   Koreh has not shown that he has suffered any

specific prejudice from the government's alleged lack of

diligence in bringing the case.

           While Koreh makes a blanket assertion that the delay

has resulted in the loss of potential witnesses due to death, he

does not identify any individual who might have helped his

defense.   Indeed, as discussed above, because Koreh has admitted

that he obtained and maintained the license to publish Szekely

Nep, an action which we find sufficient to support the conclusion

that he personally participated in the newspaper's anti-Semitic

advocacy and assistance in persecution, it is difficult to see

how any additional testimony would aid in his defense.

           We therefore conclude that the district court did not

err in refusing to accept Koreh's affirmative defense of laches.

                               IV.
                            Conclusion
          For the foregoing reasons, we will affirm the order of

the district court.